Citation Nr: 0616892	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  95-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO continued a 10 percent rating for PTSD.  In November 1997, 
the Board remanded the case for the development of additional 
evidence.  In an August 1999 rating decision, the RO 
increased the rating for PTSD to 30 percent.  The veteran 
continued his appeal, seeking a rating in excess of 30 
percent.

In a January 2000 decision, the Board denied entitlement to a 
rating in excess of 30 percent for PTSD.  The veteran 
appealed the Board's January 2000 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2001, the Court granted a joint motion for remand, 
vacating the Board's January 2000 decision, and remanding the 
case for additional development.  The Board again remanded 
the case to the RO in May 2001, December 2002, June 2003, and 
September 2003.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD produces social impairment and 
occupational impairment that are mild to moderate, and do not 
reach the level of considerable impairment.




CONCLUSION OF LAW

The veteran's PTSD does not meet the criteria for a 
disability rating in excess of 30 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in May 2004, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to establish a 
disability rating.  That notice did not inform the veteran of 
the type of evidence necessary to establish an effective date 
for any increase in the rating for PTSD.  Despite the 
inadequacy of the VCAA notice as to establishing an effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board denies herein the appeal for a higher 
rating for PTSD.  As a higher rating is not assigned, no 
effective date will be assigned, and there is no possibility 
of prejudice on the matter of an effective date.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Rating for PTSD

At issue on appeal is entitlement to a rating in excess of 30 
percent for the veteran's PTSD.  Disability ratings are based 
upon the average impairment of earning capacity as determined 
by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  An evaluation of 
the level of disability present also includes consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

During the course of this appeal, the criteria for rating 
mental disorders, including PTSD, changed, effective November 
7, 1996.  61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  For the period prior to the effective date of the 
revision, the Board will apply the earlier version of the 
rating criteria.  Thereafter, the Board will apply the 
revised regulation.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Under the earlier version of the rating schedule, the 
criteria for ratings of 30 percent or higher for mental 
disorders were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment
   ................................................... 100 percent

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  ................ 70 
percent

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment
   ..................................................... 50 percent


	(CONTINUED ON NEXT PAGE)


Definite impairment in the ability to 
establish and maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite social and industrial 
impairment  ........................... 30 percent

38 C.F.R. § 4.132 (1996).

Under the revised version of the rating schedule, the 
criteria for ratings of 30 percent or higher for a mental 
disorder are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ..................... 100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

38 C.F.R. § 4.130 (2005).

The veteran was diagnosed with PTSD in 1993.  Reports of VA 
examinations from 1993 forward provide evidence regarding the 
manifestations and severity of the veteran's PTSD.  The 
veteran has indicated that he has not had ongoing VA 
treatment for PTSD.  He reports that he has received private 
medical treatment for PTSD along with physical problems.  The 
private medical records in the claims file do not 
substantially address the veteran's PTSD.  Those records show 
treatment for disorders of the neck and right shoulder and 
arm that followed a workplace accident in 1988, for chronic 
diabetes mellitus and hypertension, and for a stroke in 2003.  
The veteran had a hearing before a hearing officer at the RO 
in December 1995.

The veteran served in combat in Vietnam.  His traumatic 
experiences included witnessing the deaths of fellow soldiers 
and being wounded.  He has also reported that he was 
distressed during service by times when his unit experienced 
life-threatening shortages of drinking water.  

The veteran is married and has two children.  He has reported 
that soon after his separation from service he began working, 
including work as an assembler at an automobile plant from 
the late 1960s until 1989.  A workplace accident in 1988 led 
to chronic pain and problems in his neck and right shoulder 
and arm.  In 1989, he was placed on disability, and in 1995 
or 1996 he officially retired.  He has not held employment 
since 1989.

The veteran has reported that his PTSD caused him difficulty 
at work, and contributed to his departure from work in 1989 
and his lack of employment since.  He has stated that since 
his separation from service he has felt like a loner, and has 
had difficulty tolerating and getting along with supervisors 
and coworkers.  In his December 1995 hearing, he indicated 
that in 1989 he was unable to tolerate others at work, he was 
taking medication for diabetes and for depression, and he 
reached a point where he could not continue working.

On VA psychiatric examination in January 1993, the veteran 
reported that he had nightmares about his experiences in 
Vietnam, and that he had been constantly restless and nervous 
since his return from Vietnam.  He stated that he was 
depressed, and indicated that his depression had worsened 
since he had been diagnosed with diabetes.  He related that 
he had received medication for his depression.  He indicated 
that he was very irritable, but that he got along with his 
wife and children.  He stated that he attended church and 
tried to stay physically active by taking walks.  The 
examiner found that the veteran had mild PTSD that was 
somewhat disturbing to the veteran, but was not disabling.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55.

On VA psychiatric examination in August 1994, the veteran 
reported having nightmares and flashbacks about Vietnam.  He 
stated that he had flashbacks every time he drank water.  The 
examiner stated the impression that the veteran's PTSD was 
mild and did not interfere with his functioning.  The 
examiner assigned a GAF score of 60.

Records in the claims file document that the veteran was 
arrested for domestic violence against his wife in April 
1995.  In his December 1995 hearing, the veteran stated that 
his private physician had prescribed medication for 
depression and for his serious problems sleeping at night.  
He reported having frequent flashbacks and nightmares every 
night.  He indicated that he had trouble trusting others.  He 
stated that he had trouble controlling his anger.  He 
reported that he constantly felt depressed.  He indicated 
that he attended church, but lived largely as a loner.  He 
stated that his PTSD was worsening over time.

On VA psychiatric examination in February 1996, the veteran 
reported having nightmares and flashbacks about Vietnam with 
increasing frequency.  He reported that he awakened at night 
soaked with perspiration.  He related ongoing intrusive 
thoughts about Vietnam.  He indicated that his depression was 
compounded by grief over the recent death of his mother.  He 
stated that he lived with his wife and his teenaged younger 
child.  He related that there had been difficulties in his 
marriage over the years.  The examiner noted that the veteran 
had a constricted affect and a mildly depressed mood.  The 
veteran's thought processes were clear, and there was no 
evidence of delusions, obsessions, or psychotic features.  
The examiner indicated that the veteran's symptoms were 
moderate to severe from the subjective point of view.  The 
examiner assigned a GAF score of 49.

On VA psychiatric examination in December 1996, the veteran 
reported having distressing thoughts about Vietnam many times 
per day.  He indicated that he was depressed, but that he 
kept occupied, attending church weekly and a fraternal 
organization twice a month.  The examiner observed that the 
veteran had a constricted affect and a depressed mood.  There 
was no indication of any thought disorder, and remote and 
recent memory were adequate.  The examiner found that the 
veteran had emotional discomfort from his PTSD.  The examiner 
described the veteran's PTSD as mild to moderate, and 
assigned a GAF score of 65.

On VA psychiatric examination in March 1999, the veteran 
indicated that his PTSD was manifested by nightmares, middle 
insomnia, irritability, impaired concentration, and 
dysthymia.  He reported that he had nightmares three times a 
week, and that he had intermittent suicidal ideation.  He 
stated that he had difficulty tolerating people.  He related 
that he did some chores around his house, but was not very 
productive.  The examiner found that the veteran's PTSD was 
slightly worse than it had been when he was examined in 
February 1996.  The examiner assigned a GAF score of 45.

On VA psychological assessment in January 2000, the veteran 
reported increasing PTSD symptoms, including intrusive 
thoughts, exaggerated startle response, night sweats, and 
sadness.  He stated that he had nightmares once or twice a 
week, and distressing thoughts daily.  He reported emotional 
numbing, interrupted sleep, and  severe hypervigilance most 
of the time.  He related having had suicidal ideation during 
the preceding year.  He indicated that he had positive 
relationships with his wife, his grown children, and his 
siblings, and he reported that he had close friendships.  He 
stated that he stayed active in his retirement, with 
exercise, yardwork, sports, and volunteer work.  The examiner 
noted that the veteran showed mild disillusionment and mild 
social anxiety.  The examiner described the veteran's PTSD as 
mild to moderate, and assigned a GAF score of 65.

On VA psychological evaluation in October 2001, the veteran 
reported having nightmares, flashbacks, deep depression, 
difficulty sleeping, and an inability to communicate with 
people.  He stated that since service he had been a loner 
much of the time.  He indicated that he lived with his wife, 
and that one of his grown children and a grandchild lived 
with them.  He reported that he maintained contact with his 
siblings and attended church, but that he had few friends.  
The examiner noted that the veteran had a constricted affect 
and a dysphoric mood.  The veteran's thought processes were 
normal, his memory was intact for recent and remote events, 
and there was no psychotic symptomatology.  Psychological 
testing reflected that the veteran was highly distressed, 
anxious, tense, and jumpy, with difficulty concentrating, and 
considerable inefficiency in carrying out daily 
responsibilities.  Testing suggested that the veteran was 
able to form ties with others, but that his irritability and 
resentfulness interfered with his relationships.  The 
examiner described the veteran's PTSD as mild to moderate.  

On VA psychiatric evaluation in January 2002, the veteran 
reported having interrupted sleep, nightmares every night, 
night sweats, daily flashbacks, irritability, impaired 
concentration, and outbursts of anger.  He did not report 
having any panic attacks.  He indicated that he had 
diminished socialization outside the family.  He stated that 
he lived with his wife and their grandchild.  He indicated 
that his activities included grocery shopping, lawn mowing, 
fishing, and visiting relatives.  The examiner noted that the 
veteran's mood was dysphoric, and that his affect was 
slightly blunted.  The veteran's behavior was appropriate, 
and there was no memory impairment.  The examiner found that 
the veteran had moderate difficulty in social functioning.  
The examiner assigned a GAF score of 52.

The effective date of the 30 percent rating for the veteran's 
PTSD is June 9, 1994.  Thus, the period during which the 
rating for the veteran's PTSD is governed by the earlier 
version of the rating criteria is June 9, 1994, to November 
6, 1996.  During that period, examination reports and hearing 
testimony indicated that the veteran's PTSD caused the 
veteran social impairment, in that he experienced some 
discomfort around people.  The veteran was not working during 
the 1994 to 1996 period, but his reported discomfort with 
people at work through 1989 suggests that in 1994 to 1996 his 
PTSD also caused industrial impairment in the form of 
impairment of his potential to hold employment.  The evidence 
indicates that the veteran remained able most of the time to 
interact with others without conflict.  Thus, his social and 
industrial impairment during that period did not reach the 
level of considerable impairment.  His disability due to PTSD 
did not meet the criteria for a 50 percent rating.

Examination reports from November 7, 1996, forward, indicate 
that the manifestations of the veteran's PTSD include a 
depressed mood, chronic sleep impairment, and a flattened 
affect.  He does not have panic attacks or impairment of 
memory, judgment, or thinking.  His PTSD has affected his 
social functioning to a mild to moderate degree.  He has 
remained retired, but the affect of his PTSD symptoms on his 
activities and potential for employment has also been mild to 
moderate.  His occupational and social impairment resemble 
the revised criteria for a 30 percent rating more closely 
than those for a 50 percent rating.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


